      Case 8:20-cv-01503-AEP Document 1 Filed 07/01/20 Page 1 of 3 PageID 1




                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE MIDDLE DISTRICT OF FLORIDA
                                            TAMPA DIVISION

DONALD ROSS,

                    Plaintiff,

vs.                                                            Case No.:

MERCURY ENTERPRISES, INC.,

                    Defendant.
                                                        /

                                            NOTICE OF REMOVAL

        Defendant, MERCURY ENTERPRISES, INC., by and through its undersigned counsel,

hereby gives notice of removal of this action to this Court, pursuant to 28 U.S.C. § 1331, on the

following grounds:

                                       I.       INTRODUCTION

        1.          On June 8, 2020, Plaintiff filed his Complaint in the Circuit Court of the Sixth

Judicial Circuit in and for Pinellas County, in an action titled Donald Ross vs. Mercury

Enterprises, Inc. (Case No. 20-CA-002737).

        2.          In the Complaint, Plaintiff alleges that Defendant violated the Fair Labor

Standards Act, as amended, 29 U.S.C. § 201-216(b) (the “FLSA” or “Act”).

        3.          On June 11, 2020, Defendant was served with the Complaint and Demand for

Jury Trial (hereinafter, the “Complaint”). Defendant is filing this Notice of Removal within

thirty (30) days after the service of the Complaint upon Defendant. Therefore, this notice is

timely pursuant to 28 U.S.C. § 1446(b)(1).




ACTIVE 12186299.1
       Case 8:20-cv-01503-AEP Document 1 Filed 07/01/20 Page 2 of 3 PageID 2




                                  II.        BASIS FOR REMOVAL

         4.         The Complaint constitutes an action that is removable to this Court pursuant to

28 U.S.C. § 1331, which provides: “The district courts shall have original jurisdiction of all civil

actions arising under the Constitution, laws, or treaties of the United States.”

         5.         Accordingly, this civil action is removable to this Court because Plaintiff’s suit

involves a federal question. 28 U.S.C. §§ 1331, 1441(a); Breuer v. Jim’s Concrete of Brevard,

Inc., 538 U.S. 691, 693 (2003) (holding that an FLSA claim brought in state court in Florida is

subject to removal by the defendant). Plaintiff seeks to recover unpaid wages and overtime pay

under the FLSA. The FLSA states that a suit under the Act may be maintained in any Federal or

State court of competent jurisdiction; thus, Plaintiff could have brought this claim in federal

court. 29 U.S.C. § 216(b). Because Plaintiff’s claims fall under the FLSA and thus raise a federal

question, Defendants are permitted to remove the suit to federal court in the same place where

the state court action is pending.

         6.         Venue is proper in the United States District Court for the Middle District of

Florida, Tampa Division because the state court where this lawsuit has been pending is located in

this district. See Local Rules 1.02(b)(4) and 4.02(a).

         7.         In accordance with the requirements of 28 U.S.C. § 1446(a) and Local Rule 4.02,

a copy of all process, pleadings, and other papers on file in the state court action are attached

hereto as Exhibit A.

         8.         Written notice of the filing of this notice will be given to Plaintiff, as required by

law.




                                                      2
ACTIVE 12186299.1
     Case 8:20-cv-01503-AEP Document 1 Filed 07/01/20 Page 3 of 3 PageID 3




        9.          A copy of this notice will be filed with the Clerk of the Circuit Court of the Sixth

Judicial Circuit in and for Pinellas County, Florida pursuant to 28 U.S.C. § 1446(d) after the

filing of the original of this Notice in this Court.

        WHEREFORE, Defendant MERCURY ENTERPRISES, INC., in accordance with the

foregoing notice, respectfully submits that this action pending in the Circuit Court of the Sixth

Judicial Circuit in and for Pinellas County, Florida, is hereby removed to the United States

District Court for the Middle District of Florida, Tampa Division, and prays that this action be

placed on the docket of this Court for further proceedings, the same as though this action had

originally been instituted in this Court.

                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing document was

furnished by electronic mail to W. John Gadd, Esq., of the Law Office of W. John Gadd, P.A.,

2727 Ulmerton Road, Suite 250, Clearwater, FL 33762 at wjg@mazgadd.com, and Kyle J. Lee,

Esq., of Lee Law, PLLC, 1971 West Lumsden Road, Suite 303, Brandon, FL 33511, at

Kyle@KlyeLeeLaw.com on this 1st day of July, 2020.

                                                  /s/ Eduardo A. Suarez-Solar
                                                  Eduardo A. Suarez-Solar, Esq.
                                                  Florida Bar No.: 958875
                                                  Jounice L. Nealy-Brown, Esq.
                                                  Florida Bar. No.: 124793
                                                  Gunster, Yoakley & Stewart, P.A.
                                                  401 E. Jackson Street, Suite 2500
                                                  Tampa, FL 33602
                                                  (813) 222-6653; Fax: (813) 228-6739
                                                  Primary E-mail:        esuarez@gunster.com
                                                                         jnealy-brown@gunster.com
                                                  Secondary E-mail:      tkennedy@gunster.com
                                                                         eservice@gunster.com

                                                  Attorneys for Defendant, Mercury Enterprises,
                                                  Inc.

                                                     3
ACTIVE 12186299.1
